Title: Thomas Jefferson to Charles Willson Peale, 13 June 1815
From: Jefferson, Thomas
To: Peale, Charles Willson


          Dear Sir Monticello June 13. 15.
          In your favor of May 2. you ask my advice on the best mode of selling your Museum, on which however I really am not qualified to advise. this depends entirely on the genius and habits of those among whom you live, with which you are so much better acquainted. I wish first it may be disposed of the most to your advantage, and 2dly that it may not be separated. if profit be regarded, the purchaser must keep it in Philadelphia, where alone the number and taste of the inhabitants can ensure it’s maintenance.—it will be yet some time (perhaps a month) before my workmen will be free to make the plough I shall send you. you will be at perfect liberty to use the form of the mould-board, as all the world is, having never thought of monopolising by patent any useful idea which happens to offer itself to me: and the permission to do this is doing a great deal more harm than good. 
          there is a late instance of in this state of a rascal going thro’ every part of it, and swindling the mill-owners, under a patent of 2. years old only, out of 20,000.D. for the use of winged-gudgeons which they have had in their mills for 20. years, every one preferring to pay 10.D. unjustly rather than be dragged into a federal court 1. 2. or 300 miles distant.
          I think the Cornsheller you describe with two cylinders is exactly the one made in a neighboring county where they are sold at 20.D. I propose to take some opportunity of seeing how it performs. the reason of the derangement of machines with wooden cylinders of any length is the springing of the timber, to which white oak has a peculiar disposition. for that reason we prefer pine as the least apt to spring. you once told me of what wood you made the bars of the pen-frame in the Polygraph, as springing less than any others other wood; & I have often wished to recollect it, but cannot. we give up here the cleaning of clover seed, because it comes up so much more certainly when sown in the husk, 7. bushels of which is more easily obtained for the acre than the 3. pints of clean seed which the sowing box requires. we use the machine you describe for crushing corn-cobs, & for which Oliver Evans has obtained a patent, altho’ to my knolege the same machine has been made by a smith in George town these 16. years for crushing plaister, and he made one for me 12. years ago, long before Evans’s patent. the only difference is that he fixes his horizontally and Evans vertically. yet I chose to pay Evans’s patent price for one rather than be involved in a law suit of 2. or 300.D. cost. we are now afraid to use our ploughs, every part of which has been patented, although used ever since the fabulous days of Ceres.—on the subject of the Spinning Jenny, which I so much prefer to the Arkwright machines, for their simplicity, ease of repair, cheapness of material and work, your neighbor Dr Allison of Burlington has made a beautiful improvement by a very simple addition for the preparatory operation of roving. these are much the best machines for family & country use. for fulling in our families we use the simplest thing in the world. we make a bench of the widest plank we can get, say half a yard wide at least, of thick & heavy stuff. we cut notches cross wise of that 2.I. long & 1.I. deep, the perpendicular side of the notch fronting the middle one from both ends, on that we lay a 4.I. board, 6.f. long, with a pin for a handle in each end, and notched as the under one. a board is nailed on each side of the under one, to keep the upper in place as it is shoved backwards & forwards  and the cloth properly moistened is laid between them. 2. hands full 20. yards in  an two hours.
          Our threshing machines are universally in England fixed with Dutch fans for winnowing, but not with us, because we thresh immediately after harvest, to prevent weavil, and were our grain then laid up in bulk without the chaff in it, it would heat & rot. ever and affectionately yours
          Th: Jefferson
        